Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9-10, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “from at least one parallel material interface” is vague and indefinite.  In order to be definite, the term “parallel” must make clear what two elements are being parallel to each other.  It is not clear what elements are parallel in the claim.  It is not clear that an “interface” by itself can define a parallel relationship.  

Claims 1, 18, 19, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Harper (3,592,147).
Harper discloses a method of attenuating shockwaves comprising all claimed steps including providing an article having an impact side (next to the earth and air in Figure 8) and an asset side; exposing the impact side to a shockwave (column 4, lines 3-5; column 
In regard to the new limitation of “from at least one parallel material interface”, (and in view the above 112 rejection), Harper is believed to anticipate this claim in either one of two ways.  First, the interfaces of each corresponding side of adjacent wedge shapes are parallel to each other and are producing reflected shockwaves, thus anticipating the limitation.  Alternatively, Figure 4 of Harper clearly discloses an embodiment with a parallel reflecting interface (as acknowledged by Applicant in the Arguments).  The fact that Harper considers this an inferior embodiment compared to the one with wedge shapes doesn’t detract from the disclosure of the parallel limitation. 
In regard to claim 19, it is inherent that any of the disclosed materials for layers M1 and M2 would “change the velocity of a ballistic projectile”.  It is also inherent that these .  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 9, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (3,592,147).
Harper discloses a method of attenuating shockwaves comprising most claimed steps including providing an article having an impact side (next to the earth and air in Figure 8) and an asset side; exposing the impact side to a shockwave (column 4, lines 3-5; column 6, lines 1-11); reflecting at least a portion of the shockwave within the article as a result of internal reflection (column 4, lines 40-52); and thus reducing the blast impulse of the shockwave impacting an asset (Figure 4) on the asset side of the article. 
 In regard to the new limitation of “from at least one parallel material interface”, (and in view the above 112 rejection), Harper is believed to anticipate this claim in either one of two ways.  First, the interfaces of each corresponding side of adjacent wedge shapes are parallel to each other and are producing reflected shockwaves, thus anticipating the limitation.  Alternatively, Figure 4 of Harper clearly discloses an embodiment with a 
Harper fails to explicitly disclose the exposure of the impact side of the article comprises a fireball and reducing the blast impulse from the fireball wave.  However, Harper does disclose that the shelter of Figure 8, which comprises the elements for attenuating shockwaves, is intended for use during bombardments (i.e. explosive attacks) (see
column 5, line 50 – column 6, line 11).  Official Notice is taken that it is notoriously well known, perhaps even definitional, that explosions produce fireballs, so the exposure of the article to a fireball is considered to have been obvious to one having ordinary skill in the art.  Similarly, since the fireball inherently comprises a pressure wave, the article disclosed by Harper will inherently absorb some pressure wave energy as it passes through, and will also produce internal reflections (as disclosed for the shock waves) thus reducing the energy and loads passing through the article towards the asset.   

Applicant's arguments filed 2-1-21 have been fully considered but they are not persuasive. Applicant argues that Harper fails to show the new limitation of a parallel interface, but that limitation and argument has been addressed in the rejections above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE